370 U.S. 157 (1962)
CREEK NATION
v.
UNITED STATES.
No. 124.
Supreme Court of United States.
Argued April 24, 1962.
Decided June 4, 1962.
CERTIORARI TO THE COURT OF CLAIMS.
Paul M. Niebell argued the cause and filed briefs for petitioner.
Ralph A. Barney argued the cause for the United States. With him on the briefs were Solicitor General Cox, Richard J. Medalie, Roger P. Marquis and Hugh Nugent.
PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE FRANKFURTER took no part in the consideration or decision of this case.